Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 1-28, 31-35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending Application No. 16/802111.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 1 of copending application anticipate all the limitations in the claim 1 of instant application because the claims are obvious variants of each other. Dependent claims 2-28, 31-35  are also obvious variants of the claims in the copending application and are also rejected on the ground of nonstatutory obviousness-type double patenting.
 
Copending Application 16/802111
Instant Application 16802004
1. A method for operating a beamforming microphone array for use in a predetermined area comprising: receiving acoustic audio signals at each of a plurality of microphones, converting the 





Claims 1-28, 31-35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 26 of copending Application No. 16/802040.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 26 of copending application anticipate all the limitations in the claim 1 of instant application because the claims are obvious variants of each other. Dependent claims 2-28, 31-35  are also obvious variants of the claims in the copending application and are also rejected on the ground of nonstatutory obviousness-type double patenting.
 
Copending Application 16/802040
Instant Application 16802004
1. A method for operating a beamforming microphone array for use in a predetermined area, the method comprising: receiving acoustic audio signals at each of a plurality of microphones, converting the same to an electrical mic audio signal, and outputting each of the plurality of electrical mic audio 

26. The method according to claim 1, further comprising: receiving, by a plurality of acoustic echo cancellation devices (204), one for each of the plurality of microphones, the mic audio 




Claims 1-28, 31-35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 26 of copending Application No. 16/801964.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 26 of copending application in view of Ramprashad (US 9516409) teaches all the limitations in the claim 1 of instant application because the claims are obvious variants of each other. Dependent claims 2-28, 31-35  are also obvious variants of the claims in the copending application and are also rejected on the ground of nonstatutory obviousness-type double patenting.

Ramprashad teaches a plurality of acoustic echo cancellation devices (Ramp figure 2, Echo cancellers 205), one for each of the beam signal outputs from the adaptive beamforming circuit (Ramp Col 11 line 47-Col 12 line 7, “echo canceller assignor 211 may assign the M candidate beams to one of the P echo cancellers 205…the candidate beams with the highest local-voice to echo ratios may be assigned to echo cancellers 205”), wherein each of the plurality of acoustic echo cancellation devices is adapted to receive a respective beam signal from the adaptive beamforming circuit (Ramp Col 11 line 47-Col 12 line 7, “an associated beam and perform acoustic echo cancellation on the received respective beam signal (Ramp Col 7 lines 45-55, “P echo cancellers 205…removing echo from audio communications”) and output the echo-corrected beam signal (Ramp Col 12 lines 51-56 “switching device 213 for selecting one or more of the echo cancelled microphone beams to uplink to the far-end system 103”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Ramprashad to improve the known beamforming apparatus of the Copending application 16/801964 to achieve the predictable result of minimizing potential distortions to produce a better quality speech signal (Ramprashad Col 2 lines 60-65).

Copending Application 16/801964
Instant Application 16802004
1. A beamforming microphone array comprising: a plurality of microphones each of which is adapted to receive an acoustic audio signal and convert the same to a microphone (mic) audio signal; a wave sensor system adapted to determine locations of one or more people within a predetermined area about the beamforming microphone array and 

26. The beamforming microphone array according to claim 1 further comprising: a plurality of acoustic echo cancellation devices, one for each of the plurality of microphones, wherein each is adapted to receive the mic audio signal from a respective one of the plurality of microphones, perform acoustic echo cancellation on the received mic audio signal, and output an echo-corrected mic audio signal.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recite “N-1 auto-mixer,” however the claim does not define what the integer N is. Without further limitations, N can be infinity which would render the claim indefinite.

Allowable Subject Matter
Claims 1-28, 31-35 would be allowable if 1) a terminal disclaimer is filed to overcome the double patenting rejection(s) and 2) rewritten to overcome the 112th(b) rejection set forth in this office action.
 
Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive. Applicant argues on page 14 of Remarks that there is nothing indefinite about the limitation “N-1 automixer” because a PHOSITA would have no difficulty in understanding he metes and bounds of the claim when read in view of the specification. Examiner respectfully disagrees. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore since the claim does not include limitations that define the metes and bounds of the value of “N,” N can be an infinite possibility of values which renders the claim indefinite. Applicant also argues that there is a theoretical maximum number of “N.” Examiner strongly disagrees. Without further defining the limitations of N in the claim, there is no limit to what the maximum number of N can be. Therefore the arguments are not persuasive and the claim stands rejected.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314



/NORMAN YU/Primary Examiner, Art Unit 2652